946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Alexjandra QUINDAY, Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES.
No. 90-5386.
United States Court of Appeals, District of Columbia Circuit.
Aug. 13, 1991.

Before MIKVA, Chief Judge, and D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and the lack of response to the court's order to show cause, filed February 20, 1991, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Quinday's complaint was not filed in the United States District Court for the District of Columbia within sixty days of receipt of notice of the Secretary of Health and Human Services' final action, as required by 42 U.S.C. § 405(g) and 20 C.F.R. § 404.981.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.   If the appellant choses to petition for rehearing, the petition must be filed within forty-five days of the date of this order.